DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of November 19, 2021, Applicant, on February 21, 2022, amended claims 1, 8, & 9. Claim 2 was previously canceled. Claims 1 & 3-9 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, second paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn.
Applicant's amendments to claims are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.
Applicant's amendments are now moot in view of the new grounds for 35 USC 103 rejections set below necessitated by Applicant’s amendments. Therefore, these rejections are set forth below.












Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that, to address the rejection to include an additional element of "receiving a target selected by a user through an input interface; ...displaying a screen indicating changes over time in past values of the index of the target and future values of the index of the target to enable the user to recognize an effect of applying the measure to the target, the future values being calculated based on the second index value difference"; and this additional element is not an abstract idea, and enables a computer to display an accurately estimated effect of applying the measure to the target and accurately calculated future values of the index of the target when the measure is applied to the target, so that the user recognizes an effect of applying the measure to the target selected by the user, and thus, the additional elements reflect an improvement in the functioning of a computer and other technology; accordingly, the claim 1, and similarly claims 8 and 9, as a whole integrates the abstract idea into a practical application. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, pursuant to prong 1 of Step 2A, claim 1, and similarly claims 3-9, recites “[a]n information processing method, comprising: receiving a target selected by a user …; selecting a plurality of similar reference targets to which a measure has been actually applied by referring to a similar group classification displaying … indicating changes over time in past values of the index of the target and future values of the index of the target to enable the user to recognize an effect of applying the measure to the target, the future values being calculated based on the second index value difference, wherein the selecting the plurality of similar reference targets includes selecting the plurality of similar reference targets based on a result of determining whether, for each reference target among the reference targets,  a direction in which an actual value of the index of the reference target has increased or decreased when the predetermined variables of the reference target have changed is a same as a direction in which an actual value of the index of the target has increased or decreased when the predetermined variables of the target have changed.”
In view of the claim limitations, claims 1 & 3-9 recite the abstract idea of receiving a target selected by a user, selecting similar reference targets by referring to a similar group classification table representing degrees of similarity among reference targets and a measure application table representing the measure has been actually applied to each reference targets, calculating a first difference between a value for displaying the change over time in values of the target.

	A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations above, including the newly recited limitations referenced by Applicant, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the receiving a target selected by a user, selecting similar reference targets by referring to a similar group classification table representing degrees of similarity among reference targets and a measure application table representing the measure has been actually applied to each reference targets, calculating a first difference between a value for variables in which a measure is applied and a value for variables in which the measure is not applied to targets, calculating an expression linking the first difference to the variables for the targets, calculating a second difference of a proposed scenario in which the measure is applied to the targets using the expression, and displaying the change over time in values of the target could all be reasonably interpreted as a human making observations and evaluations of data regarding reference targets to receive, collect, and select reference targets and a human performing evaluations and using judgement based on the observations to calculate the differences and expressions mentally and/or using a pen and paper, and displaying the output changes in the values using a pen and paper; therefore, the claims, including the features referred to by Applicant, are directed to a mental processes. 
Furthermore, the abstract idea of “mathematical concepts” is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. MPEP 2106.04(a)(2). Wherein, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification thus, the claims are directed to mathematical concepts. 
Moreover, a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. In in view of the recitations in claim 1, and similarly claims 8 & 9, that the selection of targets is received from a user, and in claims 5-7 that the target is a local government, patient, and a company, that claims provide that the mathematical evaluations and relationships and mathematical calculations and formulas in the independent claims manage personal human behavior of users,  government, patients, and companies, and thus, the claims are also directed to a certain method of organizing human activity. 
Accordingly, in view of the limitations above, including the limitations referred to by Applicant, the claims recite mental processes, mathematical concepts, and a certain method of organizing human activity, and thus, the claims recite an abstract idea under the first prong of Step 2A.

Contrary to Applicant’s assertion, this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, under prong 2 of Step 2A, the only additional elements beyond the recited abstract idea include the recitations of “an input interface” and “displaying a screen” in claim 1, “[a]n information processing apparatus comprising: a processor; and a memory storing program instructions that cause the processor to,” “an input interface,” and “displaying a screen,” in claim 8, and “a non-transitory computer-readable recording medium having stored therein a program for causing a processor to execute a method comprising,” “an input interface,” and “displaying a screen” in claim 9; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Further, while receiving and displaying are part of and directed to the recited abstract idea, receiving information through an interface and displaying a screen including information are mere data gathering, which is insignificant extrasolution activity and does not integrate an abstract idea into a practical application.

Specifically with respect to Applicants assertion that by reciting  "receiving a target selected by a user through an input interface” and “displaying a screen indicating changes over time in past values of the index of the target and future values of the index of the target to enable the user to recognize an effect of applying the measure to the target, the future values being calculated based on the second index value difference" are additional elements reflect an improvement in the functioning of a computer and a practical application of the judicial exception, contrary to Applicant’s assertions, under Step 2A, “receiving a target selected by a user …“ and “displaying … indicating changes over time in past values of the index of the target and future values of the index of the target to enable the user to recognize an effect of applying the measure to the target, the future values being calculated based on the second index value difference” is part of and directed to an abstract idea because this can be performed by a human mentally observing and selecting a target and a human outputting the results of the evaluation and mathematical calculations using pen and paper.  Additionally, simply requiring that the receiving is through “an input interface” displaying is of “a screen” is a recitation of generic of computer component used to apply the recited abstract idea, and simply requiring that an abstract mental process, mathematical concepts, and certain method of organizing human activity, is performed using generic computer components, as in the present is not a technical improvement or otherwise sufficient to transform an abstract idea into a practical applicant because it amounts to nothing more than adding the requirement that to “apply” the abstract idea. Furthermore, like the claims at issue in Electric Power Group, the present claims are not focused on a specific improvement in computers or any other technology, but instead on certain independently abstract ideas that simply invokes computers as tools to implement the abstract idea. Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016); MPEP 2106.05(a). Moreover, as noted above, while receiving and displaying are part of and directed to the recited abstract idea, receiving information through an interface and displaying a screen including information are mere data gathering, which is insignificant extrasolution activity and does not integrate an abstract idea into a practical application.

Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Simon, et la. (US 20160026771 A1) at [0093]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations and presenting offers, which, as held by the courts, is well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Moreover, with respect to displaying a screen, while displaying is part of and directed to the recited abstract idea, this is mere data gathering, which is insignificant extrasolution activity and not sufficient to be significantly more than an abstract idea.
Moreover, looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic 


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are now moot in view of new grounds for rejection necessitated by Applicant’s amendments, for the reasons set forth below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 & 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 3-9) recite “[a]n information processing method, comprising: receiving a target selected by a user …; selecting a plurality of similar reference targets to which a measure has been actually applied by referring to a similar group classification table representing degrees of similarity among reference targets and by referring to a measure application table representing whether the measure has been actually applied to each of the reference targets, the plurality of similar reference targets being similar to the target; calculating, for each reference target among the plurality of similar reference targets to which the measure has been actually applied, a difference between an actual value of an index of a reference target being said each reference target linked to predetermined variables that change over time and that are influenced by the measure, and an estimated value of the index of the reference target obtained under a virtual scenario in which the measure is not applied to the reference target, as a first index value difference occurring when the measure is applied to the reference target, the actual value of the index of the reference target being obtained after the measure has been actually applied to the reference target; calculating a relation expression that links the first index value difference to the predetermined variables based on the first index value difference and the predetermined variables of each reference target among the similar reference targets; and calculating, by using estimated values of the predetermined variables of the target and the relation expression, a difference between a value of the index of the target obtained under a virtual scenario in which the measure is applied to the target and a value of the index of the target obtained when the measure is not applied to the target, as a second index value difference, and displaying … indicating changes over time in past values of the index of the target and future values of the index of the target to enable the user to recognize an effect of applying the measure to the target, the future values being calculated based on the second index value difference, wherein the selecting the plurality of similar reference targets includes selecting the plurality of similar reference targets based on a result of determining whether, for each reference target among the 
In view of the claim limitations, claims 1 & 3-9 recite the abstract idea of receiving a target selected by a user, selecting similar reference targets by referring to a similar group classification table representing degrees of similarity among reference targets and a measure application table representing the measure has been actually applied to each reference targets, calculating a first difference between a value for variables in which a measure is applied and a value for variables in which the measure is not applied to targets, calculating an expression linking the first difference to the variables for the targets, calculating a second difference of a proposed scenario in which the measure is applied to the targets using the expression, and displaying the change over time in values of the target.
As a whole, in view of the claim limitations above, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the receiving a target selected by a user, selecting similar reference targets by referring to a similar group classification table representing degrees of similarity among reference targets and a measure application table representing the measure has been actually applied to each reference targets, calculating a first difference between a value for variables in which a measure is applied and a value for variables in which the measure is not applied to targets, calculating an expression linking the first difference to the variables for the targets, calculating a second difference of a proposed scenario in which the measure is applied to the targets using the expression, and displaying the change over time in values of the target could all be reasonably interpreted as a human making observations and evaluations of data regarding reference targets to receive, collect, and select reference targets and a human performing evaluations and using judgement based on the observations to calculate the differences and expressions mentally and/or using a pen and paper, and displaying the output changes in the values using a pen and paper; therefore, the claims are directed to a mental processes. Further, as a whole, in view of the claim limitations above, selecting similar reference targets by referring to a similar group classification table representing degrees of similarity among reference targets and a measure application table representing the measure has been actually applied to each 
Accordingly, the claims recite mental processes, mathematical concepts, and a certain method of organizing human activity, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “through an input interface“ and “displaying a screen” in claim 1, “[a]n information processing apparatus comprising: a processor; and a memory storing program instructions that cause the processor to,” “through an input interface,” and “displaying a screen,” in claim 8, and “a non-transitory computer-readable recording medium having stored therein a program for causing a processor to execute a method comprising,” “through an input interface,” and “displaying a screen” in claim 9; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Further, with respect to receiving through an interface and displaying a screen, while receiving and displaying are part of and directed to the recited abstract idea, receiving information through an interface and displaying a screen including information are mere data gathering, which is insignificant extrasolution activity and does not integrate an abstract idea into a practical application. Moreover, aside from the aforementioned 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Simon, et la. (US 20160026771 A1) at [0093]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations and presenting offers, which, as held by the courts, is well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Additionally, with respect to receiving through an interface and displaying a screen, while receiving and displaying are part of and directed to the recited abstract idea, receiving information through an interface and displaying a screen including information are mere data gathering, which is insignificant extrasolution activity and not sufficient to be significantly more than an abstract idea. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 3-7 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20090326976 A1), hereinafter Morris, in view of Duffy, et al. (US 20140214442 A1), hereinafter Duffy.
Regarding claim 1, Morris discloses an information processing method, comprising ([0023]): 
receiving a target selected … ([0033]-[0034], [0069]-[0070], the method represents starting data variables representing a particular individual person who is seeking healthcare of a particular kind creates  copies of the starting variables for an individual);
selecting a plurality of similar reference targets to which a measure has been actually applied by referring to a similar group classification … representing degrees of similarity among reference targets and by referring to a measure application … representing whether the measure has been actually applied to each of the reference targets, the plurality of similar reference targets being similar to the target ([0044]-[0045], step 102, custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn (i.e. selecting the input population selects reference targets similar to the particular individual because the population is representative the individual), including characteristics of a group of people in a particular region of a country, age bracket, country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history (i.e. each characteristic represents a degree of similarity because the input population represents the individual), [0056]-[0058], at step 104, the healthcare and disease model is run using the custom inputs and virtual patient data and standard healthcare processes and starting variables to simulate a large cohort of individuals over a time course using the standard processes, e.g., an example standard healthcare process is ;
calculating, for each reference target among the plurality of similar reference targets to which the measure has been actually applied, a difference between an actual value of an index of a reference target being said each reference target linked to predetermined variables that change over time and that are influenced by the measure, and an estimated value of the index of the reference target obtained under a virtual scenario in which the measure is not applied to the reference target, as a first index value difference occurring when the measure is applied to the reference target ([0023]-[0025], the method includes determining, for each subject population (i.e. each target), a difference value of the corresponding first net cost outcome values not associated with the intervention (i.e. scenario variables representing the measure is not applied) and the corresponding second net cost outcome values associated with the intervention (i.e. actual value scenario of variables representing the measure is applied), and a benefit by subtracting the first risk without the intervention (i.e. estimated value scenario variables representing the measure is not applied) from the second risk associated with the intervention  (i.e. actual value scenario of variables representing the measure is applied), [0060], [0063], [0064], the system generates a first risk function from first stored outcomes of the standard process of the subject population, a second risk function from second outcomes performing the one or more interventions on the subject population (i.e. actual value scenario of variables representing the measure is applied obtained after the measure has been actually applied to the reference target), and the difference between the first risk function and the second risk function is computed, [0066], for each first individual and second individual reflecting one or more interventions, net costs may also be computed and included in the first set of outcomes by computing difference between the first net cost and the , the actual value of the index of the reference target being obtained after the measure has been actually applied to the reference target ([0060], [0063], [0064], the system generates the second risk function from stored second outcomes performing the one or more interventions on the subject population (i.e. actual value scenario of variables representing the measure is applied obtained after the measure has been actually applied to the reference target)); 
calculating a relation expression that links the first index value difference to the predetermined variables based on the first index value difference and the predetermined variables of each reference target among the reference targets ([0023]-[0025], the method includes deriving, from the difference value for each subject, a net cost function that describes the net cost of the intervention, and deriving a benefit function that represents a benefit of the intervention is the difference between the first and second risk function, [0064], the difference between the first risk function and the second risk function is computed, resulting in creating a benefit function for the one or more interventions, which mathematically represents the degree of benefit that can be expected for individuals in the population if the one or more interventions are performed, [0066], the net cost function is fitted by using regression methods as discussed above for block 114); and 
calculating, by using estimated values of the predetermined variables of a target and the relation expression, a difference between a value of the index of the target obtained under a virtual scenario in which the measure is applied to the target and a value of the index of the target obtained when the measure is not applied to the target, as a second index value difference ([0069], in 124, to determine the benefit of an intervention for that particular real person, the benefit function of block 118 is applied to the starting variables of the particular individual (i.e. the target) of block 122 to result in creating a final value representing a benefit of the intervention for that individual (i.e. the difference in benefit as a result of the intervention), and to determine the cost of the intervention for the particular individual, the cost function is applied to the starting variables of the particular individual to result in a cost value of the intervention for the particular individual (i.e. the difference in cost as a result of the intervention), and block 124 represents generating the final benefit value and the final cost value for the individual); and 
displaying a screen indicating changes over time in past values of the index of the target and future values of the index of the target to enable the user to recognize an effect of applying the measure to the target, the future values being calculated based on the second index value difference ([0075]-[0077], fig. 2-4, & 7, graphical presentation of the output includes, e.g., putting cost on one axis and benefit on the other to decide individuals who should get the intervention based on predicted cost and benefit expected for each individual (i.e. predicted cost and benefit are changes over time in past values and future values of the index of cost and benefit resulting after performing the intervention), [0064], [0067], [0069]-[0070], fig. 1B, in blocks 118, 130, and 132 the process uses the prediction functions to compute the predicted benefit and cost of an intervention for any person given the person's baseline variables if the one or more interventions are performed (i.e. predicted cost and benefit are changes over time in past values and future values of the index of cost and benefit resulting after performing the intervention), computes a final value representing a benefit of the intervention for that individual (i.e. the difference in benefit as a result of the intervention) and the cost of the intervention for the particular individual (i.e. the difference in cost as a result of the intervention), and in block 124, the process outputs the final benefit value and the final cost value for the individual), 
wherein the selecting the plurality of similar reference targets includes selecting the plurality of similar reference targets ([0044]-[0045], step 102, custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn (i.e. selecting the input population selects reference targets similar to the particular individual because the population is representative the individual), including characteristics of a group of people in a particular region of a country, age bracket, country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history (i.e. each characteristic represents a degree of similarity because the input population represents the individual)) … a result of determining whether, for each reference target among the reference targets, a direction in which an actual value of the index of the reference target has increased or decreased when the predetermined variables of the reference target have changed is a same as a direction in which an actual value of the index of the target has increased or decreased when the predetermined variables of the target have changed ([0027], [0061], [0064], developing the risk function and benefit is fitted using a regression, wherein constraints may be applied to a regression method to constrain the first risk function be greater than the second risk function when performing the one or more interventions or vice-versa (i.e. in this example, the function built using a regression of the population of the representative superset is defined such that when the measure/intervention is applied the second risk is lower, and thus, the actual value of the index of the similar reference target, represented by the outcomes of the superset of the population in Morris, has decreased/increased when the predetermined variables of the similar reference target has changed is the same direction as an actual value of the index, represented by the outcomes of the model for the target individual in Morris, of the target has increased or decreased when the predetermined variables of the target has changed)).
While Morris discloses all of the above, including receiving a target selected … (as above), and generally discusses inputs selected by a user through an input interface ([0091]-[0092], fig. 5, the computer implementing the invention include a user input device for communicating information and command selections), Morris does not expressly disclose the following remaining limitations, which however, are taught by further teachings in Duffy.
Duffy teaches receiving a target selected by a user through an input interface ([0099]-[0101], in step 1805 of method for initiating a group program a plurality of requests to participate in a health program from a plurality of participants received are received, including participants providing details by completing a user profile, and the system 1705 creating a wide variety of questions that are posed to participants to help determine the desired criteria that the system 1705 will use to match group participants together, [0056], [0060], the user interface supporting a health regimen comprises  plurality of profile pages 221 that enables the given participant corresponding to the profile page to enter additional information related to the health regimen and answer questions presented in the health regimen program, [0050], the facilitator may additionally provide targeted comments to a particular individual participant, such as by posting comments on the profile page of the participant, including invitations to perform a health regimen curriculum task).
selecting a plurality of similar reference targets to which a measure has been actually applied by referring to a similar group classification … representing degrees of similarity among reference targets and by referring to a measure application … representing whether the measure has been actually applied to each of the reference targets, the plurality of similar reference targets being similar to the target (as above), Morris does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Duffy.
Duffy teaches selecting a plurality of similar reference targets to which a measure has been actually applied by referring to a similar group classification table representing degrees of similarity among reference targets and by referring to a measure application table representing whether the measure has been actually applied to each of the reference targets, the plurality of similar reference targets being similar to the target ([0030], [0045]-[0048], [0051]-[0052], fig. 2, the method 100 for supporting a health regimen program includes grouping a plurality of participants into a matched group S110 (i.e. plurality of similar reference targets), determining a body metric measurement trend  to analyze the progress in the health regimen as a function of time of the participant S150 and the matched group S152, including the trend of % weight loss relative to the initial baseline weight, absolute measurements, and a rate of progress per unit time (e.g. weight loss per unit time) (i.e. degrees of similarity and measure has been actually applied) for the participant and the matched group, providing feedback to the participant S160 based on the body metric measurement trend  to analyze the progress of the participant relative to the body metric measurement trend of the portion of the matched group over time, including rate of progress per unit time (e.g. weight loss) (i.e. degrees of similarity and measure has been actually applied) and activities of the health regimen such as walking (i.e. whether the measure has been actually applied to each of the reference targets), wherein the trends may be displayed in tables (i.e. classification and market application table), and providing a health regimen curriculum S170 or motivational incentive to the participant S180 to each participant of the matched group by determining if the participant is making progress at a rate comparable to that of a matched group (i.e. degrees of similarity and measure has been actually applied), [0101]-[0104], method further includes matching 1810 participants into .
Moreover, while Simon discloses all of the above, including displaying a screen indicating changes over time in past values of the index of the target and future values of the index of the target to enable the user to recognize an effect of applying the measure to the target, the future values being calculated based on the second index value difference,
wherein the selecting the plurality of similar reference targets includes selecting the plurality of similar reference targets … a result of determining whether, for each reference target among the reference targets, a direction in which an actual value of the index of the reference target has increased or decreased when the predetermined variables of the reference target have changed is a same as a direction in which an actual value of the index of the target has increased or decreased when the predetermined variables of the target have changed (as above), Morris does not necessarily disclose the selection is performed “based on determining” the increase or decrease direction is the same as in the remaining following elements, which however, are taught by further teachings in Duffy.
Duffy teaches displaying a screen indicating changes over time in past values of the index of the target and future values of the index of the target to enable the user to recognize an effect of applying the measure to the target, the future values being calculated based on the second index value difference ([0048], providing feedback to the participant S160 preferably includes displaying the trend in the body metric measurements of the participant and matched group on charts as a function of time, including a rate of progress per unit time (e.g. weight loss per unit time) (i.e. calculated based on the second index value difference), with any suitable time divisions (e.g., daily, biweekly, weekly, monthly) to  compare his or her progress and success in the health regimen with that of other participants),
wherein the selecting the plurality of similar reference targets includes selecting the plurality of similar reference targets based on a result of determining whether, for each reference target among the reference targets, a direction in which an actual value of the index of the reference target has increased or decreased when the predetermined variables of the reference target have changed is a same as a direction in which an actual value of the index of the target has increased or decreased when the predetermined variables of the target have changed ([0030], [0045]-[0048], [0051]-[0052], fig. 2, the method 100 for supporting a health regimen program includes grouping a plurality of participants into a matched group S110 (i.e. plurality of similar reference targets), determining a body metric measurement trend  to analyze the progress in the health regimen as a function of time of the participant S150 and the matched group S152, including the trend of, e.g., a rate of progress per unit time (e.g. weight loss per unit time) for the participant and the matched group, the trend in the body metric measurements of the participant includes progress in the health regimen program and metrics of any activities associated with the health regimen, such as walking, providing a health regimen curriculum S170 or motivational incentive to the participant S180 to each participant of the matched group by determining if the participant is making progress at a rate of a matched group (i.e. determining for each reference target, a direction in which an actual value of the index of the reference target has increased or decreased is a same as a direction in which an actual value of the index of the target has increased or decreased – when both the participant and matched group are determined to be making comparable progress in weight loss at a rate, both the participant and matched group are, for example, decreasing weight over time)).
Morris and Duffy are analogous fields of invention because both address the problem of generating determining regimens to improve the health of participants over time.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include in Morris the ability for the target to select a plurality of similar reference targets to which a measure has been actually applied, as taught by Duffy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of selecting a plurality of similar reference targets to which a measure has been actually applied, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Morris with the aforementioned teachings of Duffy in order to produce the added benefit of improving health conditions of 
Regarding claim 3, the combined teachings of Morris and Duffy teach the information processing method as claimed in claim 1 (as above). Further, Morris discloses wherein calculating the relation expression includes calculating the relation expression by conducting a regression analysis with respect to the first index value difference and the predetermined variables of each reference target among the reference targets ([0027], determining the first risk function and determining the second risk function or determining the first net cost function and determining the second net cost function comprise applying one or more regression methods, [0023]-[0025], the method includes determining, for each subject, a difference value of the corresponding first net cost outcome values not associated with the intervention and the corresponding second net cost outcome values associated with the intervention  (i.e. the measure is applied), deriving, from the difference value for each subject, a net cost function that describes the net cost of the intervention, and a benefit by subtracting the first risk from the second risk associated with the intervention to derive a benefit function, [0060], [0063], [0064], the system generates a first risk function from first stored outcomes of the standard process, a second risk function from second outcomes performing the one or more interventions (i.e. the measure is applied), and the difference between the first risk function and the second risk function is computed, resulting in creating a benefit function for the one or more interventions, which mathematically represents the degree of benefit that can be expected for individuals in the population if the one or more interventions are performed, [0066], for each first individual and second individual reflecting one or more interventions, net costs may also be computed and included in the first set of outcomes by computing difference between the first net cost and the second net cost for each individual, wherein the net cost function is fitted by using regression methods as discussed above for block 114).
Regarding claim 4, the combined teachings of Morris and Duffy teach the information processing method as claimed in claim 1 (as above). Further, Morris discloses further comprising calculating a sum of the first index value difference and a value of the index of the target when the measure is not applied to the target ([0030], the method further comprises applying the benefit function and the cost function to a ranked list of the plurality of input subjects; obtaining, for each .
Regarding claim 6, the combined teachings of Morris and Duffy teach the information processing method as claimed in claim 1 (as above). Further, Morris discloses wherein the target is a patient being treated, and the target and the reference targets are the same gender or of similar age ([0081], individuals are persons who receive a medical intervention, [0044]-[0045], custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn, including inputs such as characteristics of a group of people in a particular region of a country, or in a particular age bracket, or a population in a particular country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history, [0084], to a population of 30,000 similar to an actual employee population of adults aged 20 to 80).
Regarding claim 8, this claim is substantially similar to claim 1, respectively, and is therefore, rejected on the same basis as claim 1. While claim 8 directed toward an information processing apparatus, Morris discloses an apparatus as claimed. [0091].
Regarding claim 9, this claim is substantially similar to claim 1, respectively, and is therefore, rejected on the same basis as claim 1. While claim 9 directed toward a computer-readable recording medium, Morris discloses a computer-readable recording medium as claimed. [0091].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20090326976 A1), hereinafter Morris, in view of Duffy, et al. (US 20140214442 A1), hereinafter Duffy, and in further view of Simon, et al. (US 20160026771 A1), hereinafter Simon.
Regarding claim 5, the combined teachings of Morris and Duffy teach the information processing method as claimed in claim 1 (as above). Further, while Morris discloses all of the above and wherein the target is [a person in] a local government, and the target and the reference targets are similar in a population or an industrial structure ([0044]-[0045], custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn, including inputs such as characteristics of a group of people in a particular region of a country, or in a particular age bracket, or a population in a particular country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history, [0084], to a population of 30,000 similar to an actual employee population of adults aged 20 to 80), Morris does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Simon.
Simon teaches wherein the target is a local government, and the target and the reference targets are similar in a population or an industrial structure ([0051], in an interactive community health measure tool for identifying similar communities in terms of health care outcomes and population attributes includes a city selection input field 302 and a state selection input field 304 allow a user to easily select a city and state as a base community for comparing with other communities and inputs of population attributes including health behaviors, provider supply, social capital economic performance, provider incentives, HIT adoption and provider integration).
Morris and Simon are analogous fields of invention because both address the problem of generating predictions for target groups.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include in Morris the ability for the target to be a local government, and the target and the reference targets to be similar in a population or an industrial structure, as taught by Simon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20090326976 A1), hereinafter Morris, in view of Duffy, et al. (US 20140214442 A1), hereinafter Duffy, and in further view of Hankin, et al. (US 20140180756 A1), hereinafter Hankin.
Regarding claim 7, the combined teachings of Morris and Duffy teach the information processing method as claimed in claim 1 (as above). Further, while Morris discloses all of the above and wherein the target is [an employee of] a company, and the target and the reference targets are similar in the number of employees, an amount of capital or a type of industry ([0044]-[0045], custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn, including inputs such as characteristics of a group of people in a particular region of a country, or in a particular age bracket, or a population in a particular country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history, [0084], the population can be 30,000 people who are similar to a particular company's actual employee population of adults aged 20 to 80), Morris does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Hankin.
Hankin teaches wherein the target is a company, and the target and the reference targets are similar in the number of employees, an amount of capital or a type of industry ([0007], by comparing the company's overall score to scores of corresponding companies, based on secondary data variables, a company's average expected turnover can be determined, wherein this comparison may include many secondary data variables, such as demographics, industry, geographic region, company size, and company function, wherein an overall company score can .
Morris and Hankin are analogous fields of invention because both address the problem of generating predictions for target groups.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include in Morris the ability for the target to be a local government, and the target and the reference targets to be similar in a population or an industrial structure, as taught by Hankin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the target being a local government, and the target and the reference targets being similar in a population or an industrial structure, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Morris with the aforementioned teachings of Hankin in order to address staffing needs before they arise, maximize the efficiency of the current in-place staff, and reducing turnover. [0004].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623